DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10-14, 16-17, 20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 Lines 29-31: The recitation “and is incapable of rotation about the center line of the bearing” was not described in Applicant’s originally filed disclosure. In particular, Fig. 6 shows that the joint can be implemented in a walking robot. If the robot were to bend the legs at the knee joints (28a, 28b), this would cause a change in the orientation of the lower leg portion and ankle joint (31a, 31b) 
Claims 2-3, 5-7, 10-14, 16-17, 20, and 22-23 are rejected due to their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 10-14, 16-17, 20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 29-31: The recitation “and is incapable of rotation about the center line of the bearing” is indefinite. In particular, it is unclear how the first member cannot be rotated about a bearing based on Applicant’s originally filed disclosure. Fig. 6 shows that the joint can be implemented in a walking robot. If the robot were to bend the legs at the knee joints (28a, 28b), this would cause a change in the orientation of the lower leg portion and ankle joint (31a, 31b) such that the orientation of the “first member” would effectively be rotated about the centerline relative to its original orientation with 
Claims 2-3, 5-7, 10-14, 16-17, 20, and 22-23 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 13-14, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke (US 2001/0036888).
Regarding Claim 1, Franke discloses a robot joint structure comprising (Examiner notes that Applicant is merely relabeling the universal joint “a robot joint structure” while not actually claiming any robot structure, and further that the claimed structure is identical to the structure disclosed in Franke; 1 further, the claim body itself “describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention” since none of the claimed components are specific to a robot, for example the “first member” and the “second member” could as set forth below be a roller and a texture machine; accordingly the preamble recitation “robot joint structure” is not being given patentable weight;2 finally, the Examiner notes that Merriam-Webster 

A second member (see Abstract, disclosing that the universal coupling couples a pressure roller to a texturing machine, accordingly the texturing machine is considered to be the second component).
A universal coupling configured to swingably connect the first member and the second member of the robot joint structure (see Fig. 1), the universal coupling comprising:
A bearing (1) including an outer ring (6) and an inner ring (7) relatively rotatable about a center line with respect to the outer ring (see Fig. 1, showing that the bearing would rotate about the center line extending axially through the center of arm 2), the bearing being configured to be connectable to the first member (see Fig. 1, showing that the bearing is capable of being connected to the first member). 
A block (16) directly connected to the inner ring (see Fig. 1).
A shaft (19) that is fixed to the block and is perpendicular to the center line (see Figs 1 and 2).
An arm (2) supported by the shaft to be rotatable about the shaft (see Figs. 1 and 2; see also [0018], disclosing that “play is provided” through the shaft to allow the arm to rotate about the shaft), the arm being configured to be connectable to the second member (see Fig. 1; see also Abstract, the arm is used to couple the pressure roller to the texturing machine, and accordingly the arm would be capable of being connected to the second member). 
Wherein, when viewed from a side of the universal coupling and from an axial direction of the shaft, a center of rotation of the arm about the shaft is located inside the bearing (see Fig. 1). 
Wherein the first member is fixed to the outer ring of the bearing and is incapable of rotation about the center line of the bearing (see Fig. 1, as best understood, the Examiner notes that from the perspective of the roller outer surface, the outer ring does not rotate about the center line of the bearing, also Franke is incapable of such rotation insomuch as Applicant’s own invention is “incapable of rotation”), 

Wherein the arm swings the second member about the shaft with respect to the first member (see Figs. 1 and 2; see also [0018]).
Regarding Claim 2, Franke further discloses the robot joint structure according to claim 1, wherein the block includes an opening penetrating in a direction of the center line of the bearing, and wherein the block permits rotation of the arm about the shaft inside the opening (see Figs. 1 and 2).
	Regarding Claim 3, Franke further discloses the robot joint structure according to claim 2, wherein the shaft is fixed at both ends in an axial direction to the block (see Fig. 2).
	Regarding Claim 6, Franke further discloses the robot joint structure according to claim 2, further comprising at least two arm bearings that support the arm swingably interposed between the shaft and the arm, the at least two arm bearings being spaced apart in the axial direction of the shaft (see Fig. 2, showing that the arm is supported on both ends by two holes spaced in the block and spaced apart from one another in the axial direction of the shaft, and accordingly a pair of journal bearings are disclosed).
Regarding Claims 7, 13-14, 17 Franke further discloses the robot joint structure according to claims 1, 2, 3, and 6 respectively, the range of rotation of the second member about center line of the bearing is wider than the range of rotation about the shaft (see Figs. 1 and 2, showing that rotation about the first axis would be 360 degrees, and that rotation about the second axis is significantly less than 360 degrees).
Regarding Claim 24, Franke discloses a robot joint structure comprising (Examiner notes that Applicant is merely relabeling the universal joint “a robot joint structure” while not actually claiming any 3 further, the claim body itself “describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention” since none of the claimed components are specific to a robot, for example the “first member” and the “second member” could as set forth below be a roller and a texture machine; accordingly the preamble recitation “robot joint structure” is not being given patentable weight;4 finally, the Examiner notes that Merriam-Webster  defines a robot as “a device that automatically performs complicated, often repetitive tasks (as in an industrial assembly line)” which a texturing machine in a factory would meet the definition of): 
A first member (3).
A second member (see Abstract, disclosing that the universal coupling couples a pressure roller to a texturing machine, accordingly the texturing machine is considered to be the second component).
A universal coupling configured to swingably connect the first member in relation to the second member of the robot joint structure (see Fig. 1), the universal coupling comprising:
A bearing (1), including an outer ring (6) and an inner ring (7) relatively rotatable about a center line with respect to the outer ring (see Fig. 1, showing that the bearing would rotate about the center line extending axially through the center of arm 2), the outer ring being fixed to the first member (see Fig. 1), the bearing swinging the second member about the center line with respect to the first member (see Fig. 1). 
A block (16) directly connected to the inner ring (see Fig. 1).
A shaft (19) that is fixed to the block and is perpendicular to the center line (see Figs. 1 and 2).

Wherein, when viewed from a side of the universal coupling and from an axial direction of the shaft, a center of rotation of the arm about the shaft is located inside the bearing (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 10-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US 2001/0036888) in view of Long (US 2010/0224021).
Regarding Claims 5 and 10-12, Franke further discloses the robot joint structure according to claims 1, 2, 3, and 6, wherein the bearing is a ball bearing (see Fig. 1), but not a cross roller bearing.
Long teaches that in rotary joint rollers having a bearing in the form of a ball bearing can be replaced with cross roller bearings (27) (see FIG. 2; see also [0017]) having a plurality of rollers interposed between the outer ring and the inner ring (see Fig. 2) such that axes of adjacent rollers are orthogonal (see Fig. 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized that roller bearings would have increased load capabilities since the bearing is experiencing line contact instead of point contact (as is the case in ball bearings). Further, the increased load capabilities would additionally increase the overall life of the bearing experiencing the same load, since the load is spread over a greater area, the amount of stress experienced by the roller would be vastly decreased. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the bearing using ball bearings in the robot joint structure disclosed in Franke with the cross roller bearing taught in Long to improve the load capabilities of the bearing and/or to increase the useful life of the bearing and the overall joint when subjected to the same load.
Regarding Claim 16 and 20, Franke further discloses the robot joint structure using the universal coupling according to claims 5 and 10 respectively, wherein the range of rotation of the second member about the center line of the bearing is wider than the range of rotation about the shaft (see Figs. 1 and .
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Franke (US 2001/0036888) in view of Genssen (US 8,394,223).
Regarding Claim 22, Franke further discloses the robot joint structure according to claim 1, wherein the arm has opposing first and second ends (see Fig. 1), and runs along a length direction between the opposing first and second ends (see Fig. 1).
Wherein the first end of the arm protrudes from the block of the bearing (see Fig. 1) and where the first end of the arm is provided with mounting portions for mounting the arm (see Abstract, disclosing that the universal coupling couples a pressure roller to a texturing machine which is the second member, and accordingly the first end of the arm would have to have a mounting portion so that it can be mounted), but does not disclose that the second end protrudes from the arm, nor that the second end of the arm has a mounting portion for mounting the arm.
However, Genssen, which is directed to a similar roller device, having a universal coupling including a bearing (11), a block (111), an arm (103), wherein the arm has a first and second opposing ends (see Fig. 2), wherein the first and second opposing ends of the arm protrude from the block and the bearing (see Fig. 2), and wherein both the first and second opposing ends of the arm are provided with mounting portions for mounting the arm (see Fig. 2, showing screws 198 are used for fastening the arm to an external component, and accordingly the screw holes are considered mounting portions).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that extending the arm to protrude from both ends of the block to allow the arm to be coupled on both ends (as shown in Fig. 2 of Genssen) would provide a stronger and better 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the universal coupling disclosed in Franke with both ends of the arm protruding from the block in a length direction as taught in Genssen to improve the coupling between the arm and the block to provide a balanced connection, so that forced extending through the lock to the arm balanced along an axis or rotation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Franke (US 2001/0036888) in view of Nagatsuka (US 2014/0238177).
Regarding Claim 23, Franke does not disclose a robot shaped as a human using robot joint structure accordingly to claim 1. However, Nagatsuka teaches the use of a similar universal coupling (4) (see Fig. 3, showing that the joint allows for great rotation of the joint about the bearings located in plate 23, then about the bearings located in plate 22) incorporated in a joint of a robot shaped as a human (see Figs 1 and 3, showing a human shaped robot with the joint being used in a human shaped wrist).
The application of the robot joint structure within a human shaped robot is an intended use for the robot joint structure. Based on the similarity of movement and attachment points of the joints in both Franke and Nagatsuka, one having ordinary skill in the art before the effective filing date of the claimed invention would have found the robot joint structure suitable for use in the wrist joint of Nagatsuka. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the robot joint structured disclosed in Franke incorporated into a robot shaped as a human as taught in Nagatsuka to provide increased utility to the .

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.
Page 16 Lines 1-2: Applicant argues that “Franke does not disclose a robot joint structure. This is not persuasive. As set forth in the rejection of the claims above, the “robot joint structure” recitation is located within the preamble, making the relevant question whether or not the preamble should be given patentable weight. Section 2111.02 of the MPEP sets forth how to determine whether or not give the preamble patentable weight. The preamble merely states “[a] robot joint structure comprising:” which sets forth no limiting structure within the preamble itself. The body of the claim sets forth the components making up the “joint” are the first member, the second member, and the universal coupling, which are presented in generic terms that could apply to any joint structure. Further, the claim body “describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention” since none of the claimed components are specific to a robot, for example the “first member” and the “second member” could as set forth below be a roller and a texture machine, and accordingly the preamble recitation “robot joint structure” is not given patentable weight.5 

Page 16 Lines 12-14: The Applicant argues that the first member is not fixed to an outer ring of the bearing and is not incapable of rotation about the center line of the bearing. This is not persuasive. The first member (3), as shown in Fig. 1, is fixed to the outer ring (6) of the bearing through components (4, 5). There is no claim limitation that requires the bearing outer ring to be directly coupled to the first member, and even if such a limitation did exist, due to the broad nature of the claim language “first member” the intermediate component (5) could alternatively be considered to be the first member.
With regard to rotation about the center line, as noted in the New Matter rejection under 35 U.S.C. § 112(a) above, Applicant’s original disclosure provides inadequate support for this claim language. Further, looking at Applicant’s original drawings (see Fig. 6), if the joint (26a) or the knee joint (28a) were to be pivoted, the first member (in the form of the lower leg portion 29a) would be rotated relative to the center line passing through the bearing, compared to the original orientation of the first member. Further, since bearings allow for relative rotation between two components (and do not care which side is fixed as long as the other side can move), if the foot of the robot were to be firmly fixed to 
Page 16 Lines 22-25: Applicant argues that “Franke does not disclose or suggest that the bearing swings the second member about the center line of the bearing with respect to the first member, and the arm swings the second member about the shaft with respect to the first member.” This is not persuasive. Relative rotation between the first and second members about the center line can be seen in Figs. 1 and 2, as the two components are coupled together using a ball bearing (9). The arm swinging the second member about the shaft with respect to the first member, can also be seen through the structure depicted in Figs. 1 and 2, and is also in [0018], which describes the shaft as allowing for relative movement between the first and second members along the longitudinal axis of the shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).   
        
         See MPEP 2111.02 (II) PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
        
        The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
        
        During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
        
        However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the "correlating" step in the claim during prosecution to overcome prior art tied the preamble directly to the "correlating" step. Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.
        
        See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).
        3 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).
        
        4 See MPEP 2111.02 (II) 
        
        5 See MPEP 2111.02 (II) PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
        
        The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" "’require[s] lysis of many cells, in order to accomplish the goal of treating cancer’ and not merely lysing one or a few cancer cells."); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
        
        During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
        
        However, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004). The patent claim at issue was directed to a two-step method for detecting a deficiency of vitamin B12 or folic acid, involving (i) assaying a body fluid for an "elevated level" of homocysteine, and (ii) "correlating" an "elevated" level with a vitamin deficiency. Id. at 1358-59, 71 USPQ2d at 1084. The court stated that the disputed claim term "correlating" can include comparing with either an unelevated level or elevated level, as opposed to only an elevated level because adding the "correlating" step in the claim during prosecution to overcome prior art tied the preamble directly to the "correlating" step. Id. at 1362, 71 USPQ2d at 1087. The recitation of the intended use of "detecting" a vitamin deficiency in the preamble rendered the claimed invention a method for "detecting," and, thus, was not limited to detecting "elevated" levels. Id.
        
        See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004), the court stated that "a ‘[r]eview of the entirety of the ’047 patent reveals that the preamble language relating to ‘blown-film’ does not state a purpose or an intended use of the invention, but rather discloses a fundamental characteristic of the claimed invention that is properly construed as a limitation of the claim.’" Compare Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294-96, 70 USPQ2d 1780, 1783-84 (Fed. Cir. 2004) (holding that the preamble of a patent claim directed to a "hand-held punch pliers for simultaneously punching and connecting overlapping sheet metal" was not a limitation of the claim because (i) the body of the claim described a "structurally complete invention" without the preamble, and (ii) statements in prosecution history referring to "punching and connecting" function of invention did not constitute "clear reliance" on the preamble needed to make the preamble a limitation).